In The

Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00073-CR          
____________

 DANE COTY ESPINOSA Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 23rd Judicial District Court
Brazoria County, Texas
Trial Court Cause No. 47652



 
MEMORANDUM  OPINION
          We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Dane Coty Espinosa,
 and signed a final judgment in this case on November 28, 2006.
Appellant did not file a motion for new trial, and therefore the deadline for filing
notice of appeal was December 28, 2006,  30 days after sentencing.  See Tex. R. App.
P. 26.2(a)(1).  
           Appellant filed a notice of appeal on January 30, 2007, 33 days after the
deadline.  An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
          Even if we were to construe appellant’s notice of appeal filed on January 30,
2007 as a motion for an out-of-time appeal, neither the trial court nor this Court has
authority to grant an out-of-time appeal.  The exclusive post-conviction remedy in
final felony convictions in Texas courts is through a writ of habeas corpus pursuant
to article 11.07 of the Code of Criminal Procedure.  Ater v. Eighth Court of Appeals,
802 S.W.2d 241, 243 (Tex. Crim. App. 1991); Tex. Code Crim. Proc. Ann. art.
11.07 (Vernon Supp. 2008).
          Accordingly, we dismiss the appeal for lack of jurisdiction.
          We dismiss as moot any pending motions.
          It is so ORDERED.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).